DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to a Request for Continued Examination filed on 8/26/2022.
Claims 1, 6, 16, and 20 have been amended.
No claims have been cancelled. Claims 5 and 19 were cancelled previously.
No new claims have been added.
Claims 1-4, 6-18, and 20-28 remain pending in the application, of which claims 7-14 and 21-28 have been withdrawn.
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 4/28/2022, with respect to claims 1-4, 6, 15-18, and 20 have been fully considered and are persuasive.  The rejection of claims 1-4, 6, 15-18, and 20 has been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-14 and 21-28 directed to an invention non-elected without traverse.  Accordingly, claims 7-14 and 21-28 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	7. 	(Cancelled)
	8. 	(Cancelled)
	9. 	(Cancelled)
	10. 	(Cancelled)
	11. 	(Cancelled)
	12. 	(Cancelled)
	13. 	(Cancelled)
	14. 	(Cancelled)
	21. 	(Cancelled)
	22. 	(Cancelled)
	23. 	(Cancelled)
	24. 	(Cancelled)
	25. 	(Cancelled)
	26. 	(Cancelled)
	27. 	(Cancelled)
	28. 	(Cancelled)
Allowable Subject Matter
Claims 1-4, 6, 15-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 1 and 15, the Examiner agrees with Applicant’s arguments filed on 4/28/2022 that the prior art does not disclose or suggest the claimed invention as amended wherein the pilot/demodulation reference signal is now required to span the entire first symbol of the subframe, which enables reception of the DM-RS when automatic gain control converges prior to an end of the first symbol. The Examiner would like to note that the claims are being interpreted in line with Applicant’s arguments wherein the placement of the pilot signal/demodulation reference signal is required to enable reception of the DM-RS when automatic gain control converges prior to an end of the first symbol. These limitations in combination with the rest of the claimed limitations are not taught by the prior art.	Regarding claims 2-4, 6, 16-18, and 20, the claims are allowable because they depend from allowable claims 1 and 15 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474